Citation Nr: 1630687	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  15-22 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for right foot hallux valgus, to include as secondary to service-connected right ankle disability.    

2.  Entitlement to service connection for left foot hallux valgus, to include as secondary to service-connected right ankle disability.    

3.  Entitlement to service connection for right foot osteoarthritis, to include as secondary to service-connected right ankle disability.      

4.  Entitlement to service connection for right foot bunion first metatarsophalangeal (MTP) joint, to include as secondary to service-connected right ankle disability.      

5.  Entitlement to service connection for left foot severe instep pain/bone spur, to include as secondary to service-connected right ankle disability.      

6.  Entitlement to service connection for bilateral restless leg syndrome, to include as secondary to service-connected right ankle disability.  

7.  Entitlement to service connection for a sleeping disorder, to include as secondary to service-connected right ankle disability.  

8.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include posttraumatic stress disorder (PTSD) and a substance abuse disorder, and to include as secondary to service-connected right ankle disability.    

9.  Entitlement to an initial rating in excess of 10 percent for right talonavicular arthritis with prominent Os trigonum and osteochondromal defect (right ankle disability) prior to April 25, 2014.  

10.  Entitlement to an initial rating in excess of 10 percent for right ankle disability since August 1, 2014.  

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1987 to June 1988.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2013, March 2014, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) that, in part, granted service connection for right foot talar lesion with avascular necrosis and collapse of talar dome, rated 10 percent, effective April 18, 2011.  In his June 2015 VA Form 9, the Veteran requested a video conference hearing; in November 2015 correspondence, the Veteran withdrew the request for a video conference hearing.  

As noted above, the Veteran was initially granted service connection for right foot talar lesion with avascular necrosis and collapse of talar dome.  However, on February 2014 VA examination, it was indicated by the VA examiner that the disability should be diagnosed as right talonavicular arthritis with prominent Os trigonum and osteochondromal defect.  The issue has been characterized accordingly.  

During the pendency of this appeal, a February 2015 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected right ankle disability, effective April 25, 2014, and rated 10 percent effective from August 1, 2014.  The matter has been characterized to reflect that both periods (prior to April 25, 2014, and since August 1, 2014) are on appeal.  

The Board notes that the rating decisions on appeal separately denied entitlement to service connection for PTSD, chronic adjustment disorder and depression.  Inasmuch as the evidence of record reflects multiple psychiatric diagnoses, the Board has recharacterized the claim as a claim for service connection for a variously diagnosed psychiatric disorder, to include PTSD, in light of the United States Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a service connection claim for a specific psychiatric entity encompasses all psychiatric diagnoses shown by the record).  Relatedly, in June 2015, the Veteran raised the matter of entitlement to a temporary 100 percent rating for substance abuse secondary to his service-connected right ankle disability.  The Board considers such as seeking entitlement to service connection for substance abuse as secondary to his service-connected right ankle disability.  Accordingly, the claim for service connection for a variously diagnosed psychiatric disorder has been recharacterized to encompass substance abuse.  See Allen v. Principi, 237 F.3d 1368, 1377 (Fed. Cir. 2001).  

The Veteran's VA treatment records include the Veteran's complaint that he cannot get a job due to his physical problems.  See, e.g., August 12, 2004 and October 30, 2014 VA treatment records.    Therefore, the Board finds that the record raises a claim for TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (per curiam) (holding that claims for higher evaluations also include a claim for TDIU when the appellant claims his work is restricted due to a service-connected disability).  

Finally, the Board acknowledges that the Veteran has raised the matter of clear and unmistakable error (CUE) in the May 2013 rating decision with regards to the denial of entitlement to service connection for PTSD because he was not delivered Veterans Claims of Assistance Act (VCAA) notice prior to the rating decision.  Because the May 2013 rating decision is not final, a claim of CUE does not exist, as a matter of law, as to the May 2013 rating decision.  See 38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a); see also Link v. West, 12 Vet. App. 39, 45 (1998); Best v. Brown, 10 Vet. App. 322, 325 (1997).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The issues of entitlement to service connection for right and left foot hallux valgus, right foot osteoarthritis, right foot bunion first MTP joint, left foot severe instep pain/bone spur, bilateral restless leg syndrome, sleeping disorder, variously diagnosed psychiatric disorder, an initial rating in excess of 20 percent for right ankle disability prior to April 25, 2014 and since August 1, 2014, and TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDINGS OF FACT

1.  For the period prior to April 25, 2014, the Veteran's right ankle disability was manifested by disability analogous to at least marked limitation of motion.  

2.  For the period since August 1, 2014, the Veteran's right ankle disability was manifested by disability analogous to at least marked limitation of motion.  


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of at least 20 percent for a right ankle disability for the period prior to April 25, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  

2.  The criteria for an initial rating of at least 20 percent for a right ankle disability for the period since August 1, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2015); 38 C.F.R. §§ 3.102, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that his right ankle disability is more severe than reflected by the currently assigned initial 10 percent rating for the period prior to April 25, 2014, and since August 1, 2014.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

The Veteran's right ankle disability is rated under Diagnostic Code 5271 (for limitation of motion of the ankle).  

Under Diagnostic Code 5271, moderate limitation of motion of the ankle warrants a 10 percent rating.  A 20 percent rating is warranted for marked limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  Normal range of motion of the ankle includes dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.  

A May 2013 rating decision granted service connection for a right ankle disability, rated 10 percent, effective April 18, 2011.  The Veteran underwent open right ankle arthrodesis on April 25, 2014, and a February 2015 rating decision granted a temporary 100 percent rating due to convalescence for the Veteran's service-connected right ankle disability, effective April 25, 2014, and rated 10 percent effective from August 1, 2014.  The periods prior to April 25, 2014, and since August 1, 2014, are both under consideration in this case.  

After a review of the evidence of record, resolving all reasonable doubt in the Veteran's favor, for the period prior to April 25, 2014, and since August 1, 2014, the Board finds that at least a 20 percent rating is warranted for the Veteran's right ankle disability.  The record shows that the Veteran complains of persistent right ankle pain.  See June 2011 Dr. T. Lee private treatment record.  He also complains of instability and falling due to the right ankle, along with constant use of a brace and crutch.  See February 2014 VA ankle examination.  On February 2014 VA examination, he was found to have limitation of dorsiflexion to 10 degrees, reduced to 5 degrees after repetitive range of motion testing.  He was also found to have limitation of plantar flexion to 30 degrees.  An October 2014 private treatment record found on physical examination that there was no detectable motion through the ankle joint itself.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran's right ankle disability, considering his complaints of instability and the range of motion findings, has more nearly approximated a disability analogous to "marked" limitation of motion for the period prior to April 25, 2014, and since August 1, 2014.  As such, at least a 20 percent rating is for application.  This is the highest schedular rating possible under Diagnostic Code 5271.  


ORDER

Entitlement to at least an initial 20 percent rating for a right ankle disability is granted prior to April 25, 2014, subject to the laws and regulations governing payment of VA monetary benefits.  

Entitlement to at least an initial 20 percent rating for a right ankle disability is granted since August 1, 2014, subject to the laws and regulations governing payment of VA monetary benefits.  


REMAND

As noted above in the Introduction, the Board finds that the issues of entitlement to service connection for right and left foot hallux valgus, right foot osteoarthritis, right foot bunion first MTP joint, left foot severe instep pain/bone spur, bilateral restless leg syndrome, sleeping disorder, variously diagnosed psychiatric disorder, a higher rating for right ankle disability prior to April 25, 2014, and since August 1, 2014, and TDIU, must be remanded for additional development.  

The evidence of record indicates that the Veteran has been in receipt of Social Security Administration (SSA) disability benefits.  Such records pertaining to a determination for such benefits are not associated with the claims file, thereby indicating there are outstanding SSA records that are clearly relevant to this appeal.  As such, the Board must remand this case to obtain the records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Regarding the claims for entitlement to service connection for right foot hallux valgus, right foot osteoarthritis, and right foot bunion first MTP joint, the Veteran contends that such disabilities are secondary to his service-connected right ankle disability.  A VA opinion was secured in March 2015, and the VA examiner opined that it was less likely as not that such disabilities were first manifested by the right ankle complaints in service, and as the Veteran's foot conditions are bilateral and not on one side, his right foot disabilities were not caused by his service-connected right ankle condition.  However, the examiner did not address whether the right foot disabilities were aggravated by his service-connected right ankle disability, and the Board finds such opinion to be inadequate.  See El-Amin v. Shinseki, 26 Vet. App. 136 (2013).  Similarly, the Veteran was afforded a VA examination in March 2014 regarding his various left foot disabilities.  The examiner did not address whether the disabilities were secondary to his service-connected right ankle disability.  Id.  Accordingly, the Board finds that these matters must be remanded, in part, for a new VA examination to address the etiology of his right and left foot disabilities.  

In regards to the Veteran's claim for service connection for a variously diagnosed psychiatric disorder, the Veteran was afforded a VA examination in March 2014.  The examiner opined that the Veteran's diagnosed unspecified depressive disorder and PTSD were not related to service.  As noted above in the Introduction, the Veteran also contends that he has a substance abuse disorder, to include as secondary to his service-connected right ankle disability.  The evidence of record also reasonably raises the theory that his psychiatric disorders are secondary to his service-connected right ankle disability.  See, e.g., August 2014 VA treatment record (noting the Veteran's complaint that the pain and limitations in his physical condition make him feel depressed).  Inasmuch as a secondary theory of entitlement has not been considered or addressed on VA examination, the matter must be remanded, in part, for a new VA examination to address the etiology of his variously diagnosed psychiatric disorder.  

In regards to the claim for a higher rating prior to April 25, 2014 and since August 1, 2014, for service-connected right ankle disability, the Board notes that an October 2014 private treatment record found on physical examination no detectable motion through the ankle joint itself, suggesting the appearance of ankylosis of the ankle.  In addition, a July 2015 VA treatment record included an opinion that in the near future the Veteran was going to have to undergo fusion of his subtalar joint to relieve his pain due to the advanced arthritis.  Such evidence indicates the disability is worse than currently rated, and there has been no VA examination regarding the severity of the Veteran's right ankle disability since August 1, 2014.  As such, the matter must be remanded.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the Veteran's claims file should be updated to include relevant VA treatment records. 38 U.S.C.A. § 5103A(c) ; see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (holding that 38 C.F.R. § 3.159(c)(3) expanded VA's duty to assist to include obtaining VA medical records without consideration of their relevance).

Finally, the evidence does not show that the Veteran has been provided, or that he has submitted, a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, in regards to his claim for TDIU.  As this matter is being remanded anyway, he should be provided a VA Form 21-8940, and afforded an opportunity to submit such form.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran an Application for Increased Compensation Based on Unemployability, VA Form 21-8940, and appropriate notice for a claim for entitlement to TDIU, as well as appropriate notice for a claim for service connection under 38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b) that includes the criteria for secondary service connection for his claims for service connection.  

2. The RO should associate with the claims file VA treatment records dated since July 2015, as well as any identified outstanding private treatment records that have not been associated with the claims file (including any treatment records from Pike Place Market Medical Clinic in Seattle, Washington, and from Broughton Hospital between 2005 and 2007).  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

3. The RO should secure for the record copies of the complete SSA records pertaining to the Veteran, to include all medical records considered in any determination on a claim for SSA disability benefits.  If such records are unavailable, it must be so certified for the record (with an explanation of the reason why they are unavailable).  

4. After the above development, schedule the Veteran for an examination to determine the nature and etiology of his right and left foot disabilities.  The Veteran's claims file should be provided to and reviewed by the examiner.  All indicated studies should be performed.  

Based on review of the record, and interview of the Veteran, the examiner should give an opinion that responds to the following: 

(a) Provide an opinion as to whether it is at least as likely as not that the Veteran's right and left foot hallux valgus, right foot osteoarthritis, right foot bunion first MTP joint, left foot severe instep pain/bone spur had their onset in service, to include the Veteran's treatment for his right ankle during service in April 1988.  
(b) Provide an opinion as to whether it is at least as likely as not that the Veteran's right and left foot hallux valgus, right foot osteoarthritis, right foot bunion first MTP joint, left foot severe instep pain/bone spur were caused by his service-connected right ankle disability.  
(c) Provide an opinion as to whether it is at least as likely as not that the Veteran's right and left foot hallux valgus, right foot osteoarthritis, right foot bunion first MTP joint, left foot severe instep pain/bone spur were aggravated by his service-connected right ankle disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

5. Schedule the Veteran for an examination to determine the nature and etiology of his variously diagnosed psychiatric disorder.  The Veteran's claims file should be provided to and reviewed by the examiner.  All appropriate psychological tests deemed necessary should be administered.  
Based on review of the record, and interview of the Veteran, the examiner should give an opinion that responds to the following: 

(a) Please identify (by medical diagnosis) each of the Veteran's psychiatric disorders.  
(b) As to each psychiatric disorder found to be present, the examiner should opine whether it is at least as likely as not that such entity had its onset in service.  
(c) Please state whether it is at least as likely as not that the Veteran has a psychiatric or substance abuse disorder that is caused by his service-connected disability (right ankle disability), to include as a result of the medications, pain, and functional impact, of the service-connected disability.  
(d) Please state whether it is at least as likely as not that the Veteran has a psychiatric or substance abuse disorder that is aggravated by his service-connected disability (right ankle disability), to include as a result of the medications, pain, and functional impact, of the service-connected disability.  

Aggravation is defined for these purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

6. Schedule the Veteran for an examination to determine the current nature and severity of his service-connected right ankle disability.  The claims file should be made available to and reviewed by the examiner.  Any appropriate diagnostic testing should be conducted and noted in the report, to include range of motion testing in degrees on both active and passive motion, in weight-bearing and nonweight-bearing, and should describe any pain, weakened movement, excess fatigability, and incoordination present, particularly with repeated use.  To the extent possible, the examiner should express any functional loss in terms of additional degrees of limited motion.  
The examiner should specifically comment on whether is any evidence of ankylosis of the ankle joint.  In providing this opinion, the examiner is asked to address the October 2014 private treatment record that found no detectable motion through the ankle joint on physical examination.  

If for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, the examiner should clearly explain why that is so.  

A detailed rationale for any opinion expressed should be provided.  If an opinion cannot be rendered without resort to speculation, that should be explained.  

7. Then readjudicate the issues on appeal (to include entitlement to TDIU).  If the benefits sought on appeal remain are not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.  
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


